United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016 Commission file number:0-11104 NOBLE ROMAN’S, INC. (Exact name of registrant as specified in its charter) Indiana 35-1281154 (State or other jurisdiction of organization) (I.R.S. Employer Identification No.) One Virginia Avenue, Suite 300 Indianapolis, Indiana (Address of principal executive offices) (Zip Code) (317) 634-3377 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Noþ As of May 6, 2016, there were 20,783,032 shares of Common Stock, no par value, outstanding. PART I-FINANCIAL INFORMATION ITEM 1.Financial Statements The following unaudited condensed consolidated financial statements are included herein: Condensed consolidated balance sheets as of December 31, 2015 and March 31, 2016 (unaudited) Page 3 Condensed consolidated statements of operations for the three months ended March 31, 2015 and 2016 (unaudited) Page 4 Condensed consolidated statements of changes in stockholders' equity for the three months ended March 31, 2016 (unaudited) Page 5 Condensed consolidated statements of cash flows for the three months ended March 31, 2015 and 2016 (unaudited) Page 6 Notes to condensed consolidated financial statements (unaudited) Page 7 2 Noble Roman's, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) Assets December 31, March 31, Current assets: Cash $ $ Accounts receivable - net Inventories Prepaid expenses Deferred tax asset - current portion Total current assets Property and equipment: Equipment Leasehold improvements Less accumulated depreciation and amortization Net property and equipment Deferred tax asset (net of current portion) Other assets including long-term portion of receivables - net Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Current portion of term loans payable to bank $ $ Notes payable to officers - Revolving line of credit - Accounts payable and accrued expenses Total current liabilities Long-term obligations: Term loans payable to bank – net of current portion - Notes payable to officers - Notes payable to Kingsway America Total long-term liabilities Stockholders' equity: Common stock – no par value (25,000,000 shares authorized, 20,775,921 issued and outstanding as of December 31, 2015 and 20,783,032issued and outstanding as of March 31, 2016) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements (unaudited). 3 Noble Roman's, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three months ended March 31, Revenue: Royalties and fees $ $ Administrative fees and other Restaurant revenue Total revenue Operating expenses: Salaries and wages Trade show expense Travel expense Other operating expenses Restaurant expenses Depreciation and amortization General and administrative Total expenses Operating income Interest Loss on restaurant discontinued Income before income taxes Income tax expense Net income $ $ Earnings per share – basic: Net income $ $ Weighted average number of common shares outstanding Diluted earnings per share: Net income $ $ Weighted average number of common shares outstanding See accompanying notes to condensed consolidated financial statements (unaudited). 4 Noble Roman's, Inc. and Subsidiaries Condensed Consolidated Statements of Changes in Stockholders' Equity (Unaudited) Common Stock Accumulated Shares Amount Deficit Total Balance at December 31, 2015 $ $ ) $ Net income for three months endedMarch 31, 2016 Cashless exercise of employeestock option Amortization of value of employeestock options Balance at March 31, 2016 $ $ ) $ See accompanying notes to condensed consolidated financial statements (unaudited). 5 Noble Roman's, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cashprovided (used) by operating activities: Depreciation and amortization Deferred income taxes Changes in operating assets and liabilities: Decrease (increase) in: Accounts receivable ) ) Inventories ) Prepaid expenses ) ) Other assets ) ) Increase in: Accounts payable and accrued expenses ) NET CASH PROVIDED (USED)BY OPERATINGACTIVITIES ) INVESTING ACTIVITIES Purchase of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Payment of principal on bank term loans ) ) Payment on officer loan - ) Proceeds from the exercise of employee stock options - Proceeds from revolving bank line of credit - NET CASH PROVIDED (USED) BY FINANCINGACTIVITIES ) DISCONTINUED OPERATIONS Payment of obligations from discontinued operations ) ) Decreasein cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental schedule of investing and financing activities Cash paid for interest $ $ See accompanying notes to condensed consolidated financial statements (unaudited). 6 Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 - The accompanying unaudited interim condensed consolidated financial statements, included herein, have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. These condensed consolidated statements have been prepared in accordance with the Company’s accounting policies described in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015 and should be read in conjunction with the audited consolidated financial statements and the notes thereto included in that report.Unless the context indicates otherwise, references to the “Company” mean Noble Roman’s, Inc. and its subsidiaries. In the opinion of the management of the Company, the information contained herein reflects all adjustments necessary for a fair presentation of the results of operations and cash flows for the interim periods presented and the financial condition as of the dates indicated, which adjustments are of a normal recurring nature.The results for the three-month period ended March 31, 2016 are not necessarily indicative of the results to be expected for the full year ending December 31, 2016. Note 2 – Royalties and fees included $37,000 and $51,490 for the three-month periods ended March 31, 2015 and 2016, respectively, of initial franchise fees.Royalties and fees included $29,054 and $4,108 for the three-month periods ended March 31, 2015 and 2016, respectively, of equipment commissions.Royalties and fees, less initial franchise fees and equipment commissions were $1,706,517 and $1,660,713 for the three-month periods ended March 31, 2015 and 2016, respectively.Most of the cost for the services required to be performed by the Company are incurred prior to the franchise fee income being recorded, which is based on a contractual liability for the franchisee. There were 2,562 franchises/licenses in operation on December 31, 2015 and 2,632 franchises/licenses in operation on March 31, 2016.During the three-month period ended March 31, 2016, there were 81 new outlets opened and 11 outlets closed.In the ordinary course, grocery stores from time to time add our licensed products, remove them and may subsequently re-offer them.Therefore, it is unknown how many licensed grocery store units included in the 2,632 count above have left the system. Note 3 - The following table sets forth the calculation of basic and diluted earnings per share for the three-month period ended March 31, 2015: Three Months Ended March 31, 2015 Income Shares Per-Share Amount (Numerator) (Denominator) Net income $ $ Effect of dilutive securities Options Diluted earnings per share Net income per share with assumed conversions $ $ 7 The following table sets forth the calculation of basic and diluted earnings per share for the three-month period ended March 31, 2016: Three Months Ended March 31, 2016 Income Shares Per-Share Amount (Numerator) (Denominator) Net income $ $ Effect of dilutive securities Options Diluted earnings per share Net income per share with assumed conversions $ $ Note 4 - At the end of December 2015, the decision was made to discontinue a restaurant that had been previously been used for demonstration and training purposes.This restaurant was a part of the discontinued operations in 2008 but the decision was made at the time to continue operating this location until the lease expired.Since it was a restaurant discontinued, the revenue and expense for the full year were taken out of the 2015 operating income and expense and shown as a loss on restaurant discontinued separate from the ongoing operations.The adjustment was made to the quarterly report for the three months ended March 31, 2015 to remove those operations from ongoing operations consistent with the full year for comparison purposes to the three months ended March 31, 2016. Note 5 - As a result of obtaining a revolving line of credit for $500,000 to reduce accounts payable, the Net Cash Provided By Operating Activities of $121,588 was changed to Net Cash (Used) By Operating Activities of ($378,412).This change is not necessarily indicative of the business operating activities for the quarter March 31, 2016. Note 6 - The Company evaluated subsequent events through the date the financial statements were issued and filed with SEC.There were no subsequent events that required recognition or disclosure beyond what is disclosed in this report. 8 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations General Information Noble Roman’s, Inc., an Indiana corporation incorporated in 1972 with two wholly-owned subsidiaries, Pizzaco, Inc. and N.R. Realty, Inc., sells, services or operates franchises and licenses for non-traditional foodservice operations and stand-alone take-n-bake locations under the trade names “Noble Roman’s Pizza”, “Noble Roman’s Take-N-Bake” and“Tuscano’s Italian Style Subs”.The concepts’ hallmarks include high quality pizza and sub sandwiches, along with other related menu items, simple operating systems, fast service times, labor-minimizing operations, attractive food costs and overall affordability.Since 1997, the Company has concentrated its efforts and resources primarily on franchising and licensing for non-traditional locations and now has awarded franchise and/or license agreements in 50 states plus Washington, D.C., Puerto Rico, the Bahamas, Italy, the Dominican Republic and Canada.The Company currently focuses all of its sales efforts on (1) franchises/licenses for non-traditional locations primarily in convenience stores and entertainment facilities, (2) franchises for stand-alone Noble Roman’s Take-N-Bake Pizza retail outlets and (3) license agreements for grocery stores to sell Noble Roman’s Take-N-Bake Pizza and related products.Pizzaco, Inc. owns and operates a Company location used for testing and demonstration purposes.References in this report to the “Company” are to Noble Roman’s, Inc. and its subsidiaries, unless the context requires otherwise. Noble Roman’s Pizza The hallmark of Noble Roman’s Pizza is “Superior quality that our customers can taste.”Every ingredient and process has been designed with a view to produce superior results. ●
